DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-5, The examined Claims are 1-5, with Claims 1-5 being amended herein.

Response to Arguments

	Applicant has amended independent Claim 1 to (1) require that the fuel cell, injector, ejector, and discharge valve are “configured to” perform their instantly claimed functions, and (2) require that the control device is “programmed to” carry out its instantly claimed functions. Similarly, Applicant has amended Claims 2-5 to require that the control device is “programmed to” carry out its instantly claimed functions.
	
	Accordingly, Applicant presents arguments in favor of said amendments versus the prior art of record (Pages 5-7 of Remarks). In particular, Applicant argues that whether or not Hamachi’s fuel cell system is allegedly capable of performing, or capable of being configured to perform, the instantly claimed functionality (as contended in the previous Office Action), is irrelevant to a determination of the patentability of amended Claim 1 since Hamachi fails to teach or suggest a control device explicitly “programmed to” carry out its instantly claimed functions (Pages 6-7 of Remarks).

	While Applicant’s arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wake et al. (US 2015/0125767).

	Regarding Claim 1, Wake teaches a fuel cell system (Abstract, [0002]). As illustrated in Figure 1, Wake teaches that the fuel cell system comprises a fuel cell stack (10) (“fuel cell configured to generate electric power by a reaction between a fuel gas and an oxidant gas”), an injector (23) (“an injector configured to supply the fuel gas to the fuel cell”), a fuel gas circulation passage (comprised of piping 25a, 25b, 26a, 27a) (“a discharge line in which an off-gas which is discharged from the fuel cell flows”), an ejector (24) (“an ejector configured to recirculate the off-gas flowing in the discharge line to the fuel cell using a flow of the fuel gas from the injector, a purge valve (27) (“a discharge valve configured to discharge the off-gas flowing in the discharge line to the outside”), and ECU (“control device”) ([0058]-[0059], [0069]). Wake teaches that the ECU controls the supply of fuel gas by the injector via selective actuation of a fuel tank shutoff valve (22), and controls the opening/closing of the purge valve (“a control device programmed to control the supply of the fuel gas by the injector and opening and closing of the discharge valve”) ([0072]). As illustrated in Figure 6, Wake teaches that following a normal-time first mode (i.e. vehicle ignition on, flooding not generated, electric power being generated) during which the purge valve is closed, a normal-time second mode (i.e. vehicle ignition on, flooding being generated, electric power being generated) occurs during which the purge valve is opened while, at the same time, the fuel gas flow rate through the fuel cell stack is increased (and therefore, the off-gas is necessarily being recirculated to the fuel cell stack to at least some degree) (“the control device is programmed to open the discharge valve while the off-gas is recirculated to the fuel cell…”) ([0113]-[0116], [0123]).
	Wake does not explicitly teach that the ECU is also programmed to close the purge valve before supply of the fuel gas by the injector is restarted, when supply of the fuel gas by the injector is stopped.
	However, it is first noted that Wake specifically teaches that the purge valve is normally closed (i.e. the normal operating position of the purge valve is closed) ([0069]). Furthermore, and as illustrated in Figure 3, Wake teaches that when flooding not present, the ECU may immediately proceed to carrying out a power generation stop step (S204) ([0162]-[0163]). During the power generation stop step, Wake teaches that the ECU stops power generation of the fuel cell stack via steps which includes stopping the supply of fuel gas by the injector by closing the fuel tank shutoff valve ([0167]-[0168]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize, or otherwise expect, that the ECU of Wake is programmed to close the purge valve before supply of the fuel gas by the injector is restarted, when supply of the fuel gas by the injector is stopped (“the control device is programmed to… close the discharge valve before supply of the fuel gas by the injector is restarted, when supply of the fuel gas by the injector is stopped”) given that (1) Wake already teaches that the normal operating position of the purge valve is closed, (2) supply of the fuel gas is already stopped by the ECU during the power generation stop step, and (3) fuel gas supply to the fuel cell stack must necessarily be restarted by the ECU, following the power generation stop step, such that the normal-time first and/or second modes can occur.

	Regarding Claim 4, Wake teaches the instantly claimed invention of Claim 4, as previously described.
	Wake does not explicitly teach that the ECU is programmed the instantly claimed functionality.
	However, Wake teaches that at a time of start-up or during a time of power generation, the ECU may determine that impurities (e.g. water vapor, nitrogen, etc.) are present in the fuel, and subsequently purge said impurities to the outside by opening the purge valve ([0082]-[0083]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would program the ECU of Wake to calculate a required time for discharging off-gas based on a partial pressure of impurities in the off-gas and determine a purge valve opening period based on the required time, given that Wake already teaches that the ECU already controls the opening of the purge valve when the ECU determines that impurities are present in the fuel and need to be purged to the outside, but also because programming the ECU to determine such required time/opening periods would help ensure that all impurities present in the fuel are fully, and accurately, purged out of the purge valve.

Allowable Subject Matter

Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:

	As illustrated in Figure 1, Wake further teaches that the fuel cell system comprises a refrigerant system comprising a refrigerant (“cooling medium”) which cools the fuel cell stack ([0093]-[0095]). As illustrated in Figure 1, Wake teaches that the refrigerant system comprises a thermostat (43) (“first detection unit”), wherein the thermostat is adapted to switch the flow of refrigerant in response to the temperature of the refrigerant flowing therethrough ([0095]).
	However, Claim 2 further limits the fuel cell system by requiring that the control device is programmed to delay a time at which the discharge valve is opened further from a time at which supply of the fuel gas by the injector is stopped when the temperature of the cooling medium is lower than a threshold value than when the temperature of the cooling medium is equal to or higher than the threshold value.
	Accordingly, while the fuel cell system of Wake comprises an ECU, purge valve, and a refrigerant system comprising refrigerant therein, Wake neither teaches nor suggests that ECU is programmed to further control operations of the purge valve based on temperature characteristics of the refrigerant comprised in the refrigerant system. 

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

	As illustrated in Figure 1, Wake teaches that the fuel cell system comprises an electric power controller (52) (“second detection unit”) which controls, and therefore detects, the output current of the fuel cell ([0099]). As illustrated in Figure 1, Wake teaches that the fuel cell system comprises a pressure sensor (29) immediately downstream of the ejector outlet ([0069]). Therefore, since the pressure sensor is immediately downstream of the ejector outlet, and a mixed gas comprising recirculated off-gas and fuel from the injector, the pressure sensor (“third detection unit”) detects the pressure of the mixed gas being supplied to the fuel cell stack.
	However, Claim 5 further limits the fuel cell system by requiring that the control device is programmed to calculate a stoppable period of supply of the fuel gas based on the output current and the pressure of the mixed gas and determine the valve opening period of the discharge valve based on the required time and the stoppable period.
	Accordingly, while the fuel cell system of Wake comprises an ECU, purge valve, electric power controller, and pressure sensor, Wake neither teaches nor suggests that ECU is programmed to further control supply operations of the fuel based on the output current of the fuel cell stack and the pressure of the mixed gas, and further control operations of the purge valve based on characteristics of the supply operations being controlled by the ECU.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729            

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729